Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 22, 2019

                                       No. 04-19-00389-CR

                        EX PARTE KENNETH RICHARD RIKER II,

                          From the County Court, Medina County, Texas
                                    Trial Court No. 25621A
                            Honorable Mark Cashion, Judge Presiding


                                          ORDER

        Appellant Kenneth Richard Riker II filed his brief on October 17, 2019. Appellant’s
brief does not comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 38.1(g). Specifically, Appellant attached numerous documents to the brief, some filed
with the trial court but others not. Documents attached to a brief do not become part of the
appellate record, and the great majority of citations in the statement of facts refer to exhibits
attached to the brief rather than to the record. See id. R. 38.1(g) (“The statement [of facts] must
be supported by record references.”).
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the formal defects described above
constitute flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER Kenneth Richard Riker II to file an
amended brief within FIFTEEN DAYS of the date of this order. The amended brief must
correct all the violations listed above and fully comply with the applicable rules. See, e.g.,
id. R. 9.4, 9.5, 38.1.
       If the amended brief does not comply with this order, we may take further action to
ensure Appellant’s rights are protected. See id. R. 38.8(b)(4).
        If Appellant timely files a brief that complies with this order, the State’s brief will be due
thirty days after Appellant’s amended brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk